              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 1 of 37



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SIERRA CLUB
2101 Webster Street, Suite 1300,
Oakland, CA 94612

SOUTHERN BORDER COMMUNITIES
COALITION
c/o Alliance San Diego
4443 30th Street, Suite 100
San Diego, CA 92116


Plaintiffs,                                        Case No. ______

                       v.                          Complaint

KIRSTJEN M. NIELSEN, in her official
capacity as Secretary of the U.S. Department
of Homeland Security,
245 Murray Lane S.W.
Washington, D.C. 20528; and

U.S. DEPARTMENT OF HOMELAND
SECURITY,
245 Murray Lane S.W.
Washington, D.C. 20528,


Defendants.


______________________________________________________________________________

              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


                                     I.   INTRODUCTION

        1.      Days after taking office, President Donald Trump issued an executive order

directing the U.S. Department of Homeland Security (“DHS,” or the “Department”) to “take all

appropriate steps to immediately plan, design, and construct a physical wall along the southern
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 2 of 37



border,”1 a directive that reflected his consistent refrain that building a 1,900-mile border wall

from the Pacific Ocean to the Gulf of Mexico would be a cornerstone of his presidency. Both

before and after issuing that executive order, the President made a variety of statements

indicating an intent to use the border wall as a tool for stoking racial animus towards Latino

immigrants, citizens, and residents for political purposes.

         2.     Subsequent to the President’s signing of the January 25, 2017 executive order, the

DHS Secretary published in the Federal Register five “notices of determination” purporting to

“waive” the application of dozens of laws, regulations and legal requirements designed to protect

the environment, public safety, and historic and cultural resources under the authority of Section

102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(“IIRIRA”), Pub. L. No. 104-208, Div. C, 110 Stat. 3009-546 (codified at 8 U.S.C. § 1103 note).

         3.     This case challenges the DHS Secretary’s two most recent waivers, issued in

October 2018, which fast-track construction of approximately 24.6 miles of border infrastructure

in southern Texas in Cameron and Hidalgo Counties, areas rich with biodiversity and home to

numerous communities and major population centers.

         4.     On October 10, 2018, DHS Secretary Kirstjen M. Nielsen signed the first of the

two most recent waivers under Section 102(c) of IIRIRA. Determination Pursuant to Section 102

of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, As Amended, 83

Fed. Reg. 50,949 (Oct. 10, 2018) (hereinafter, “Cameron County Waiver”). The waiver claims to

authorize the Department and its components, including U.S. Customs and Border Protection


1
    White House, Office of Press Sec., Exec. Order No. 13767: Border Security and Immigration
    Enforcement Improvements, Jan. 25, 2017, available at https://www.whitehouse.gov/the-press-
    office/2017/01/25/executive-order-border-security-and-immigration-enforcement-
    improvements [hereinafter, “Border Fence Executive Order” or “Executive Order”], at §4(a).




                                                  1
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 3 of 37



(“CBP”) and U.S. Border Patrol (“Border Patrol”), to proceed with constructing approximately

6.6 linear miles of border infrastructure in Cameron County, Texas, while forgoing compliance

with legal protections that Congress and states have established for, inter alia, endangered

species, migratory birds, water pollution, historic preservation, safe drinking water, noise

pollution, hazardous waste disposal, coastal zones, public lands, outdoor recreation, religious

freedom and practice, and administrative procedures. See id.

       5.      On October 11, 2018, Secretary Nielsen signed the second waiver to expedite

construction of approximately 18 miles of border wall infrastructure in Hidalgo County, Texas,

while forgoing compliance with the same carefully designed legal protections. Determination

Pursuant to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of

1996, As Amended, 83 Fed. Reg. 51,472 (Oct. 11, 2018) (hereinafter, “Hidalgo County

Waiver”).

       6.      Both waivers expedite the construction of border infrastructure (including roads,

physical barriers, staging areas, ground clearing and lighting) within the Border Patrol’s Rio

Grande Valley Sector, located in southeast Texas.

       7.      The Secretary’s October 2018 waivers are ultra vires agency actions, made

outside the scope of authority granted by Section 102(c) of IIRIRA, as amended. The statute

does not authorize the continued, unlimited application of Section 102(c) waivers to the

construction of physical barriers and roads beyond those specified by Congress when enacting

IIRIRA. Rather, the Secretary’s authority to issue waivers for the construction of border

infrastructure expired a decade ago, in 2008. Further, the Secretary has no authority to issue the

waivers until the consultation requirements of IIRIRA Section 102(b) have been adequately

satisfied, which they have not been in this instance.




                                                 2
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 4 of 37



       8.      The Secretary’s failure to comply with the consultation requirements of Section

102(b) are arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

in violation of the Administrative Procedure Act (APA), 5 U.S.C. § 706(2).

       9.      The October 10 and 11 waivers violate the equal protection component of the

Fifth Amendment of the U.S. Constitution, because they are motivated not by necessity but by an

intent to stoke racial animus towards Latino immigrants, citizens, and legal residents.

       10.     The Secretary’s waivers, and the authority to waive all laws provided by IIRIRA,

as amended by the REAL ID Act of 2005, violate other provisions and principles of the U.S.

Constitution, including separation of powers (Articles I, II, and III), the Presentment Clause

(Article I, Section 7, clauses 2 and 3), judicial power of the federal courts (Article III, Section 1),

and the nondelegation doctrine embodied in Article I, Section I.

       11.     Plaintiffs therefore seek a declaration that the waivers and the statutory provision

authorizing such waivers are unconstitutional and that the waivers exceed the Secretary’s

authority under the IIRIRA as amended by the REAL ID Act. Plaintiffs also seek an injunction

barring the Department or any of its components from constructing any border infrastructure in

Cameron and Hidalgo Counties absent full adherence to all applicable laws, regulations, and

other legal mandates.

                               II.   JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question), § 1346(a)(2) (civil action against the United States), and 5 U.S.C. §§ 701-706.

       13.     Venue is proper in this Court under 28 U.S.C. § 1391(b) and (e), because

defendants are officers, employees, or agencies of the United States and a substantial part of the




                                                   3
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 5 of 37



events or omissions giving rise to the claims have occurred in this district due to decisions made

by Defendants, and/or failure(s) to act by the Defendants.

                                        III.   PARTIES

       14.     Plaintiff SIERRA CLUB is incorporated in the State of California as a nonprofit

public benefit corporation with headquarters in Oakland, California. Sierra Club is a national

organization with 67 chapters and more than 782,000 members dedicated to exploring, enjoying,

and protecting the wild places of the earth; to educating and enlisting humanity to protect and

restore the quality of the natural and human environment; and to using all lawful means to carry

out these objectives. Sierra Club’s Lone Star Chapter, which covers the State of Texas, has more

than 26,100 members, more than 440 of whom live in the Lower Rio Grande Valley. Sierra

Club’s advocacy at the southern border includes educating and mobilizing the public on issues of

habitat destruction, divided local communities, land use and myriad other human and

environmental impacts associated with border wall construction activities. Sierra Club has been

actively involved in protecting habitat along the southern border for many years, including work

to protect the Santa Ana National Wildlife Refuge, which is located along the northern side of

the Rio Grande River in the Rio Grande Valley in Hidalgo County. Sierra Club is committed to

the protection of threatened and endangered species that inhabit the areas surrounding the

proposed border walls, as well as their habitat, including the Lower Rio Grande Valley National

Wildlife Refuge, Bentsen-Rio Grande Valley State Park, and the National Butterfly Center

(privately owned).

       15.     Sierra Club brings this action on its own behalf and on behalf of its members.

Sierra Club members live near and frequently visit the parks, refuges, and other public lands

along Texas-Mexico border in Cameron and Hidalgo Counties — including the Lower Rio




                                                4
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 6 of 37



Grande Valley National Wildlife Refuge and Bentsen-Rio Grande Valley State Park — for

hiking, bird watching, photography and other professional, scientific, recreational and aesthetic

uses. Sierra Club’s members obtain recreational, professional, scientific, educational, and

aesthetic benefits from their activities in these areas. Sierra Club and its members in the Lower

Rio Grande Valley have been and continue to be injured by the construction of a border wall and

related infrastructure that has already occurred in the area and that has been approved in the two

waivers. Such injuries are particularly significant because the U.S. Department of Homeland

Security is proceeding with border work without first complying with decades-old environmental

and public safety laws and regulations that were enacted for the very purpose of protecting the

places, species, and values Sierra Club members work to protect. The requested relief will

redress these injuries.

       16.     Plaintiff SOUTHERN BORDER COMMUNITIES COALITION (SBCC) is a

program of Alliance San Diego, a nonprofit public benefit corporation with headquarters in

California. The Southern Border Communities Coalition brings together 60 organizations from

San Diego, California to Brownsville, Texas, to advocate on behalf of the border communities

that have borne the brunt of increased militarization and construction at the border by U.S.

Customs and Border Protection, an agency within the U.S. Department of Homeland Security.

SBCC has an organizational interest in preventing adverse impacts from those policies on

businesses, residents’ human rights, the environment, and international relations. SBCC unites

organizations and community leaders to ensure that border enforcement policies and practices,

including border construction activities, are accountable and fair, respect human dignity and

human rights, and prevent the loss of life in the region; promote policies and solutions that




                                                 5
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 7 of 37



improve the quality of life in border communities; and support rational and humane immigration

reform policies affecting the border region.

       17.     SBCC brings this action on its own behalf and on behalf of its members. SBCC’s

members live in and around the impacted borderlands, including Brownsville, McAllen, and

surrounding areas. Members recreate in and derive other benefits from the impacted parks. The

border infrastructure will restrict their access to these and other public spaces, degrading their

quality of life. The border infrastructure will negatively impact ecotourism, harming the

economic wellbeing of the towns and communities where SBCC members live. The border

infrastructure will divide and fragment towns and communities in which SBCC members live,

impairing the integrity and character of communities, heightening racial division, and further

undermining quality of life. Such impacts also will undermine the binational character of the

border communities by restricting movement and increasing members’ fears about traveling back

and forth across the border, as many local community members frequently do. Border wall

infrastructure also exposes members to heightened risk from flooding. DHS’s failure to consider

alternatives to the border infrastructure that would minimize impacts to the environment, parks,

historical and religious resources, communities, and quality of life directly harms members

economically, culturally, recreationally, aesthetically, and religiously. The requested relief would

redress these injuries.

       18.     Defendant U.S. DEPARTMENT OF HOMELAND SECURITY (“DHS,” or the

“Department”) is the executive department responsible for, inter alia, enforcing and

administering laws related to immigration and securing and managing the nation’s borders,

consistent with applicable legal requirements.




                                                  6
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 8 of 37



       19.     Defendant KIRSTJEN M. NIELSEN (“Secretary”), Secretary of Homeland

Security, is sued in her official capacity. Secretary Nielsen, exercised the waiver provision of

Section 102(c) of IIRIRA in her October 10 and 11, 2018 determinations. Secretary Nielsen is

responsible for ensuring that DHS actions comply with applicable laws.

       20.     Defendant UNITED STATES OF AMERICA is responsible for enacting and

enforcing laws that are consistent with the Constitution of the United States.

                             IV.     STATUTORY BACKGROUND

       21.     Section 102(a) the Illegal Immigration Reform and Immigrant Responsibility Act

of 1996 (IIRIRA), Pub. L. No. 104-208, Div. C, 110 Stat. 3009-546 (codified at 8 U.S.C. § 1103

note), as amended by the REAL ID Act of 2005, Pub. L. No. 109-13, Div. B, 119 Stat. 306, as

amended by the Secure Fence Act of 2006, Pub. L. No. 109-367, § 3, 120 Stat. 2638, as amended

by the Department of Homeland Security Appropriations Act, 2008, Pub. L. No. 110-161, Div.

E, Title V, § 564(a), 121 Stat. 2090-91 (Dec. 26, 2007), directs the Secretary to “take such

actions as may be necessary to install additional physical barriers and roads . . . in the vicinity of

the United States border to deter illegal crossings in areas of high illegal entry into the United

States.” 8 U.S.C. § 1103 note (hereinafter “Section 102” or “IIRIRA § 102”).

       22.     Section 102(b), as amended by the REAL ID Act of 2005, sets parameters around

Section 102(a). The Secretary “shall construct reinforced fencing along not less than 700 miles

of the southwest border . . . to gain operational control of the southwest border.” IIRIRA §

102(b)(1)(A). In “[p]riority areas,” the Secretary shall identify and construct 370 miles (or other

mileage determined by the Secretary) of fencing, i.e., in those areas where “fencing would be

most practical and effective in deterring smugglers and aliens attempting to gain illegal entry into

the United States.” Id. § 102(b)(1)(B).




                                                  7
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 9 of 37



       23.     Section 102(b) sets an explicit time limit on the Secretary’s authority to identify

priority areas and to construct fencing within those areas by December 31, 2008. Specifically,

the Secretary’s authority to identify priority areas “shall expire on December 31, 2008,” and the

Secretary shall “complete construction of reinforced fencing along those miles” “not later than

December 31, 2008.” Id. § 102(b)(1)(B)(i) & (ii).

       24.      Before commencing with any construction or related activities, Section 102(b)

requires the Secretary to first “consult with the Secretary of the Interior, the Secretary of

Agriculture, States, local governments, Indian tribes, and property owners . . . to minimize the

impact on the environment, culture, commerce, and quality of life for the communities and

residents located near the sites at which such fencing is to be constructed.” Id. § 102(b)(1)(C)(i).

       25.     Section 102(c), as amended by the REAL ID Act of 2005, authorizes the

Secretary “to waive all legal requirements such Secretary, in such Secretary’s sole discretion,

determines necessary to ensure expeditious construction of the barriers and roads under this

section.” Id. § 102(c)(1) (emphasis added).

       26.     Section 102(c) also restricts judicial review. District courts of the United States

have “exclusive jurisdiction to hear all causes or claims arising from any action undertaken, or

any decision made, by the Secretary of Homeland Security pursuant to paragraph (1),” the

provision that authorizes the Secretary to waive legal requirements in defined circumstances.

Any such cause of action or claim may only allege a violation of the U.S. Constitution and must

be filed within sixty days of the Secretary’s decision. Id. § 102(c)(2)(A), (B). An appeal of the

ensuing district court decision may only “be reviewed only upon petition for a writ of certiorari

to the Supreme Court of the United States.” Id. § 102(c)(2)(C). The statute thus purports to




                                                  8
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 10 of 37



eliminate intermediate appeal review of district court decisions that fall within the scope of this

restriction on judicial review.

                                  V.   FACTUAL BACKGROUND

A.     DHS Secretary’s Use of Waiver Authority Under IIRIRA

       27.     Prior to the current Administration, the DHS Secretary invoked the Section 102(c)

waiver authority five times to expedite the construction of border infrastructure: (1) in September

2005 to expedite construction in the Border Patrol’s San Diego Sector,2 (2) in January 2007 to

expedite construction in southwestern Arizona,3 (3) in October 2007 to expedite construction in

southeastern Arizona,4 (4) in April 2008 to expedite construction in Hidalgo County, Texas,5 and

(5) in April 2008 to expedite construction in California, Arizona, New Mexico, and Texas.6 All

five waivers were published in the Federal Register before December 31, 2008, when the

Secretary’s authority to expedite construction expired. See IIRIRA §§ 102(b)(1), (c)(1). Prior


2
  Dep’t of Homeland Sec., “Determination Pursuant to Section 102 of the Illegal Immigration
  Reform and Immigrant Responsibility Act of 1996 as Amended by Section 102 of the REAL
  ID Act of 2005,” 70 Federal Register 55622-02, September 22, 2005.
3
  Dep’t of Homeland Sec., “Determination Pursuant to Section 102 of the Illegal Immigration
  Reform and Immigrant Responsibility Act of 1996 as Amended by Section 102 of the REAL
  ID Act of 2005 and as Amended by the Secure Fence Act of 2006,” 72 Federal Register 2535-
  01, January 19, 2007.
4
  Dep’t of Homeland Sec., “Determination Pursuant to Section 102 of the Illegal Immigration
  Reform and Immigrant Responsibility Act of 1996 as Amended by Section 102 of the REAL
  ID Act of 2005 and as Amended by the Secure Fence Act of 2006,” 72 Federal Register
  60870-01, October 26, 2007.
5
  Dep’t of Homeland Sec., “Determination Pursuant to Section 102 of the Illegal Immigration
  Reform and Immigrant Responsibility Act of 1996, as Amended,” 73 Federal Register 18294
  (April 3, 2008), republished with additional document in 73 Federal Register 19077 (April 8,
  2008).
6
  Dep’t of Homeland Sec., “Determination Pursuant to Section 102 of the Illegal Immigration
  Reform and Immigrant Responsibility Act of 1996, as Amended,” 73 Federal Register 18293
  (April 3, 2008), republished with additional document in 73 Federal Register 19078 (April 8,
  2008).




                                                 9
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 11 of 37



Administrations did not invoke Section 102(c) waiver authority subsequent to December 31,

2008.

        28.     The current Administration has invoked the Section 102(c) waiver authority five

times: two waivers for border wall infrastructure in California, a third for border wall

infrastructure in New Mexico, and two for border wall infrastructure in the Lower Rio Grande

Valley, the two waivers at issue in this case.

        29.     None of the waivers issued by the current Administration have been for projects

that fall within the scope of Section 102(b) of the IIRIRA.

B.      October 2018 Waivers for Rio Grande Valley Sector, Texas

        30.     The DHS Secretary issued the two waivers at issue in this case on October 10 and

11, 2018. On October 10, the Secretary invoked Section 102(c) to expedite construction of

infrastructure along approximately 6.6 linear miles near the U.S.-Mexico border in Cameron

County, Texas. 83 Fed. Reg. at 50,951. The next day, the Secretary invoked the same authority

to expedite construction of infrastructure totaling approximately 18 linear miles in six different

areas of Hidalgo County, Texas. 83 Fed. Reg. at 51,472.

        31.     Each waiver claims to provide the Department and its components broad authority

to “construct physical barriers and roads in the vicinity of the border of the United States” and to

forgo compliance with twenty-eight laws “in their entirety” including “all federal, state, or other

laws, regulations and legal requirements of, deriving from, or related to the subject of” the

enumerated laws. 83 Fed. Reg. at 50,951; 83 Fed. Reg. at 51,472.

        32.     The laws, regulations, and other legal requirements the DHS Secretary sought to

waive on October 10 and 11 were carefully designed to protect the environment, public safety,




                                                 10
               Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 12 of 37



and historic and cultural resources, among other essential values. Specifically, the Secretary

claimed the power to waive the application of:

          i.     National Environmental Policy Act (Pub. L. 91-190, 83 Stat. 852 (Jan. 1, 1970)

                 (42 U.S.C. 4321 et seq.));

         ii.     Endangered Species Act (Pub. L. 93-205, 87 Stat. 884 (Dec. 28, 1973) (16 U.S.C.

                 1531 et seq.));

        iii.     Federal Water Pollution Control Act (commonly referred to as the Clean Water

                 Act (33 U.S.C. 1251 et seq.));

        iv.      National Historic Preservation Act (Pub. L. 89-665, 80 Stat. 915 (Oct. 15, 1966),

                 as amended, repealed, or replaced by Pub. L. 113-287 (Dec. 19, 2014) (formerly

                 codified at 16 U.S.C. 470 et seq., now codified at 54 U.S.C. 100101 note and 54

                 U.S.C. 300101 et seq.));

         v.      Safe Drinking Water Act (42 U.S.C. 300f et seq.);

        vi.      Clean Air Act (42 U.S.C. 7401 et seq.);

        vii.     Solid Waste Disposal Act, as amended by the Resource Conservation and

                 Recovery Act (42 U.S.C. 6901 et seq.);

       viii.     Comprehensive Environmental Response, Compensation, and Liability Act (42

                 U.S.C. 9601 et seq.);

        ix.      Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);

         x.      Migratory Bird Conservation Act (16 U.S.C. 715 et seq.);

        xi.      Archeological Resources Protection Act (Pub. L. 96-95 (16 U.S.C. 470aa et

                 seq.));

        xii.     Paleontological Resources Preservation Act (16 U.S.C. 470aaa et seq.);




                                                  11
         Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 13 of 37



 xiii.     Federal Cave Resources Protection Act of 1988 (16 U.S.C. 4301 et seq.);

  xiv.     Noise Control Act (42 U.S.C. 4901 et seq.);

  xv.      Archaeological and Historic Preservation Act (Pub. L. 86-523, as amended,

           repealed, or replaced by Pub. L. 113-287 (Dec. 19, 2014) (formerly codified at 16

           U.S.C. 469 et seq., now codified at 54 U.S.C. 312502 et seq.));

  xvi.     Antiquities Act (formerly codified at 16 U.S.C. 431 et seq., now codified 54

           U.S.C. 320301 et seq.);

 xvii.     Historic Sites, Buildings, and Antiquities Act (formerly codified at 16 U.S.C.

           461 et seq., now codified at 54 U.S.C. 3201-320303 & 320101-320106);

xviii.     Farmland Protection Policy Act (7 U.S.C. 4201 et seq.);

  xix.     Coastal Zone Management Act (Pub. L. 92-583 (16 U.S.C. 1451, et seq.));

  xx.      Federal Land Policy and Management Act (Pub. L. 94-579 (43 U.S.C. 1701 et

           seq.));

  xxi.     National Wildlife Refuge System Administration Act (Pub. L. 89-669, 16 U.S.C.

           668dd-668ee);

 xxii.     National Fish and Wildlife Act of 1956 (Pub. L. 84-1024 (16 U.S.C. 742a, et

           seq.));

xxiii.     Fish and Wildlife Coordination Act (Pub. L. 73-121 (16 U.S.C. 661 et seq.));

xxiv.      River and Harbors Act of 1899 (33 U.S.C. 403));

 xxv.      Eagle Protection Act (16 U.S.C. 668 et seq.);

xxvi.      Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et

           seq.);

xxvii.     American Indian Religious Freedom Act (42 U.S.C. 1996); and




                                           12
               Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 14 of 37



     xxviii.     Administrative Procedure Act (5 U.S.C. 551 et seq.).

83 Fed. Reg. at 50,951; 83 Fed. Reg. at 51,472.

       33.       The October 2018 waivers also purport to give the Department and its

components broad authority to engage in numerous activities in the project areas including, but

not limited to, “accessing the project area, creating and using staging areas, the conduct of

earthwork, excavation, fill, and site preparation, and installation and upkeep of physical barriers,

roads, supporting elements, drainage, erosion controls, safety features, lighting, cameras, and

sensors.” 83 Fed. Reg. at 50,951; 83 Fed. Reg. at 51,472.

       34.       The border wall construction would include vertical concrete river levees, topped

by 18-foot tall bollard fencing, as well as a 150-foot-wide cleared “enforcement zone” that

would feature 24-7 stadium-style high-intensity lights.

       35.       The Trump Administration’s expansive interpretation of IIRIRA Section 102

would give the DHS Secretary sweeping power to proceed with border wall construction

irrespective of the grave harm that such activities likely will cause to communities, the

environment, and historic and cultural resources, and irrespective of longstanding principles of

public consultation and participation.

C.     Apparent Motivation for the October 2018 Waivers

       36.       In the months before and after the DHS Secretary issued the waivers, President

Trump made numerous statements indicating an animus toward Latino immigrants, both those

intending to immigrate to the United States and those already settled here. These and other

statements strongly indicate that the waivers were motivated by an unconstitutional purpose: an

intent to stoke racial animus for political purposes, rather than an urgent need to expedite

construction of infrastructure along the U.S.-Mexico border.




                                                 13
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 15 of 37



       37.     For example, the President spoke on January 11, 2018, about “these people from

shithole countries” coming to the United States, referring to people from Central America and

Africa. The next month, he stated that certain immigrants “turn out to be horrendous. . . . They’re

not giving us their best people, folks.” On May 16, 2018, he stated that “[w]e have people

coming into the country, or trying to come in. . . . . You wouldn’t believe how bad these people

are. These aren’t people, these are animals. . . .”

       38.     President Trump’s racially charged statements that degrade and dehumanize

people have explicitly targeted immigrants from Mexico and Central America, including not just

those intending to migrate here, but also those who have already settled in the United States and

are citizens or residents. In June 2015, as a presidential candidate, President Trump stated,

“When Mexico sends its people, they’re not sending their best…. They’re sending people that

have a lot of problems, and they’re bringing those problems with us. They’re bringing drugs.

They’re bringing crime. They’re rapists.”

       39.     About two weeks after the waivers were issued, President Trump, on October 29,

2018, called a caravan of Central American asylum seekers heading toward the U.S.-Mexico

border an “invasion” containing “Many Gang Members and some very bad people” and stated

that “our Military is waiting for you!” On October 31, the President ran an ad comparing the

caravan of asylum seekers to Luis Bracamontes, an undocumented immigrant in the United

States who was convicted of murdering two U.S. law enforcement officials. Later, in the days

leading up to the midterm elections, the President sought deployment of active-duty troops to the

U.S.-Mexico border.

       40.     On November 25, 2018, the President tweeted: “Mexico should move the flag

waving Migrants, many of whom are stone cold criminals, back to their countries. Do it by plane,




                                                  14
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 16 of 37



do it by bus, do it anyway you want, but they are NOT coming into the U.S.A. We will close the

Border permanently if need be. Congress, fund the WALL!”

       41.     The Trump Administration has also targeted U.S. citizens and legal residents who

identify as Latinos or as Hispanics and who live near the U.S.-Mexico border. For example, the

Trump Administration accused Hispanic-Americans along the border of having fraudulent birth

certificates since they were born to midwives, and in some cases his administration jailed

passport applicants in immigration detention centers and launched deportation proceedings

against them — even when the passport applicants had official U.S. birth certificates.

       42.     The President has also made statements reflecting racial animus towards a

member of the judicial branch based solely on his background. President Trump accused a

federal judge, who was born in Indiana, as being biased simply because the judge was

“Mexican.” In May 2016, Trump stated: “I have a judge who is a hater of Donald Trump, a

hater. He’s a hater.” In a June 2016 interview, Trump stated: “Let me just tell you, I’ve had

horrible rulings, I’ve been treated very unfairly by this judge. Now, this judge is of Mexican

heritage . . . he’s a member of a society, where – you know, very pro-Mexico.” Earlier, in March

2015, Trump remarked that “I hope the Mexican judge is more honest than the Mexican

businessmen who used the court system to avoid paying me the money they owe me.”

       43.     In a July 2015 Tweet about Jeb Bush’s Mexican-American wife, Trump stated

“#JebBush has to like Mexican Illegals because of his wife.”

       44.     Trump’s repeated statements denigrating Latinos and specifically Mexicans

demonstrates an animus that has coincided with his public calls for the wall, such as in an April

16, 2015 tweet in which Trump attempted to justify his wall by implying that Mexican

immigrants were criminals and the Mexican people would be punished if the wall was not built.




                                                15
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 17 of 37



He stated, “Our border is being breached daily by criminals. We must build a wall & deduct

costs from Mexican foreign aid.”

       45.     While President Trump did not issue the Waivers himself to build the wall, the

President was personally and directly involved in the decision because the DHS Secretary issued

waivers in response to the President’s January 25, 2017 executive order.

D.     Threat to Lower Rio Grande Valley Communities and Environment

       46.     The Lower Rio Grande Valley, located at the southern tip of Texas where the Rio

Grande enters the Gulf of Mexico, is a delta that periodically experiences severe rains and

flooding. Floodwaters can back up against walls and levees and can flood communities,

recreational areas, and protected wildlife areas. Flooding also can trap recreationalists,

landowners, migrants, wildlife, and domestic animals between border walls or levee walls,

leaving them with few options to escape rapidly rising waters.

       47.     The October 2018 waivers, which claim to allow the Department and its

components to ignore critical legal protections such as (among others) the National

Environmental Policy Act, Endangered Species Act, the Clean Water Act, the National Historic

Preservation Act, and National Wildlife Refuge System Administration Act, threaten to

significantly exacerbate flood risks and to divide communities, fragment and damage critical

wildlife areas, jeopardize the continued existence of threatened and endangered species, harm

economic, social, and recreational interests, and damage irreplaceable historic landmarks.

       1.      Harm to Communities

       48.     The October 10 and 11 waivers for expedited construction of border infrastructure

in Cameron and Hidalgo Counties threaten people, historic and cultural resources, and

recreational areas. The Cameron County Waiver, for example, would fast-track construction of




                                                 16
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 18 of 37



infrastructure within, or adjacent to, a neighborhood in Brownsville, Texas, a city of 183,299

people. The planned infrastructure in San Benito, Texas would be within 4,000 feet of El

Ranchito Head Start Center, an early childhood learning center, and St. Ignatius Religious Ed, a

private school. Other communities directly affected by the waiver include Santa Maria

(population 733), Los Indios (population 1,062), La Paloma (population 3,157), Encantada-

Ranchito El Calaboz (population 2,100), Villa Pancho (population 690), and South Point

(population 1,007). The proposed infrastructure would cut through or be adjacent to these

communities.

       49.     The October 11 Hidalgo County Waiver similarly proposes to expedite

construction of border infrastructure through numerous communities, including major population

centers such as Mission (population 84,424), home to the National Butterfly Center, and

McAllen (population 142,696), a city located immediately east of Mission. The proposed border

structures also would divide Madero, a town located just south of Mission; to cut through La

Lomita Mission and Historical Park, a site that includes a historic chapel built in the late 1800s;

and cross the property of Juan Diego Academy, a small Catholic school in Mission. Other

communities affected by the Hidalgo County Waiver include, among others, Pharr (population

79,487), San Juan (population 36,981), Progreso (population 5,938), Palmview South

(population 5,221), and Scissors (population 3,427). The proposed expedited infrastructure

projects would cut through or be immediately adjacent to these communities.

       50.     As a result of the October 2018 waivers, these communities and others in the path

of the waivers would be more vulnerable to flooding, divided by border infrastructure, and suffer

irreparable damage to cultural, historic, and recreational sites. The infrastructure would segment

communities, as well as restrict their residents’ ease of movement and their (already limited)




                                                17
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 19 of 37



access to public lands, resulting in harm to quality of life. Further, it would harm the identity and

integrity of surrounding communities by damaging the binational relations on which those

communities depend for their economic wellbeing.

       51.     The proposed infrastructure would also harm local economies that are dependent

on ecotourism at the wildlife refuges and parks described below. For example, a 2011 Texas

A&M study estimated that the ecotourism industry provides $463 million to the local Rio Grande

Valley economy. The continued vitality of the impacted parks and wildlife refuges is thus critical

to the economic wellbeing of the Rio Grande Valley. The resulting economic impacts of those

parks’ closure or degradation would be borne in large part by two of the lowest income

communities in the country, McAllen and Brownsville.

       52.     Both the October 10 and 11 waivers also will disproportionately impact low-

income Latino colonias and border communities in the Rio Grande Valley. These communities

will bear a disproportionate economic burden from the fragmentation of their communities and

from the harm the waivers cause to important economic resources, including the parks that are a

cornerstone of the local economies.

       53.     Further, the expedited border militarization occurring as a result of the waivers,

and the failure of DHS to consider ways to minimize impacts of the expedited border

construction’s impact on quality of life, will disproportionately affect Latino residents in these

communities by increasing racial hostility directed at these residents by community members

who are emboldened by President Trump’s own statements. Latino residents’ freedom of

movement will also be discriminatorily restricted as a result of the waivers; legal Latino residents

and citizens fear increased interaction with border patrol in public spaces, and will thus visit

remaining public lands less frequently. For example, recent news articles have pointed out that




                                                 18
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 20 of 37



South Texas U.S. citizens are increasingly being swept up by immigration enforcement agencies.

See, e.g., Kevin Sieff, U.S. is Denying Passports to Americans Along the Border, Throwing Their

Citizenship Into Question, Washington Post, Sep. 13, 2018, available at

https://www.washingtonpost.com/world/

the_americas/us-is-denying-passports-to-americans-along-the-border-throwing-their-citizenship-

into-question/2018/08/29/1d630e84-a0da-11e8-a3dd-2a1991f075d5_

story.html?utm_term=.3ed24b45141a.

        54.     Latino residents also will disproportionately bear the environmental impacts

resulting from the waivers, including increased flood risk and decreased access to public lands

essential to health and quality of life.

        2.      Harm to Unique and Precious Ecosystems

        55.     The Lower Rio Grande Valley is characterized by a unique mix of coastal,

temperate, desert, and subtropical ecosystems that provide habitat for thousands of species,

including more than 1,200 plant species, over 520 bird species, and hundreds of butterfly species.

By ignoring compliance with numerous environmental laws, including the National

Environmental Policy Act, Endangered Species Act, and National Wildlife Refuge System

Administration Act, the Cameron County and Hidalgo County waivers would irreparably harm

these rare and valuable species and their habitat.

        56.     For example, both waivers would construct border wall infrastructure within the

Lower Rio Grande Valley National Wildlife Refuge (“Refuge”), which was established in 1979

to protect biodiversity and native habitat. Among other critical functions, the Refuge provides a

“wildlife corridor” that follows the Rio Grande along 275 river miles, connecting isolated tracts

of land managed by private landowners, nonprofit organizations, the State of Texas, and two




                                                19
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 21 of 37



other national wildlife refuges, Laguna Atascosa and Santa Ana. This critical wildlife corridor –

which the border infrastructure would bisect, fragment and irreparably harm – is crucial to the

preservation of the Lower Rio Grande Valley’s rich biodiversity.

       57.     The part of the Refuge within Cameron and Hidalgo Counties is home to at least

thirty-five species of migratory birds and more than fifteen federally threatened and endangered

species, including the endangered jaguarondi (herpailurus yagouaroundi cacomitli), an elusive

cat, and endangered ocelot (leopardus pardalis), a cat that now numbers fewer than fifty in the

United States, endangered West Indian manatee (trichechus manatus), endangered Kemp’s ridley

sea turtle (lepidochelys kempii), endangered star cactus (astrophytum asterias), threatened

piping plover (charadrius melodus), and endangered northern aplomado falcon (falco femoralis

septentrionalis). By completely disregarding numerous environmental statutes, the waivers

threaten to cause considerable harm to these and other vulnerable species, jeopardizing their very

existence.

       58.     Bentsen-Rio Grande Valley State Park also would suffer significant and

irreparable damage as a result of the Hidalgo County Waiver, because the wall construction

would completely bisect the park. A haven for birds, the state park is one of the larger remaining

tracts of Rio Grande floodplain forest in the region and includes part of the World Birding Center

– a network of birding sites that provides prime opportunities to observe an abundance of

tropical bird species found nowhere else in the United States and that offers educational

opportunities for high school and college students. Thirty species of birds are found in the Rio

Grande Valley and nowhere else in the United States. The border infrastructure would cut off the

Park’s headquarters and visitor’s center from the rest of the Park. Texas Parks and Wildlife has

publicly stated that the Park may have to close if the border wall is constructed along its current




                                                20
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 22 of 37



path. With the 150-foot “enforcement zone” around roughly 9,000 feet of wall expected to run

through the park, approximately 31 acres of sensitive habitat would be destroyed, and the

entirety of the remaining park would be behind the “no-man’s land” on the other side of the wall.

       59.     Based on information and belief, U.S. Customs and Border Protection (CBP) did

not confirm to Texas Parks and Wildlife that Bentsen State Park would be included in its

construction of the wall until two weeks after awarding a $145-million construction contract.

Months prior, Texas Parks and Wildlife presented several proposed alternatives for enhancing

border security through the park, but CBP did not respond.

       60.     The National Butterfly Center, in Mission, Texas (Hidalgo County), is a 100-acre

wildlife center and botanical garden for native species that provides a migratory flyway for birds,

butterflies, and a host of other wildlife. More than 200 species of butterflies have been observed

at the Center, including a number of sightings of butterflies never seen before in the United

States. Among other resources, the conservation and recreational area includes hiking trails,

observation areas, and educational exhibits. The planned border infrastructure fast tracked by the

Hidalgo County Waiver would divide this popular area and threatens to eradicate native habitat,

cause severe flooding, reduce the amount of viable range land, and jeopardize the Center’s

ability to continue operation.

       61.     The Santa Ana National Wildlife Refuge in Hidalgo County is positioned along

an east-west and north-south juncture of two major migratory bird routes. Known as the “jewel

of the National Wildlife Refuge System,” the 2,088-acre parcel offers visitors an opportunity to

view birds, butterflies, and other species not found anywhere else in the United States beyond

deep South Texas.




                                                21
               Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 23 of 37



         62.     The infrastructure fast tracked by the Cameron County waiver would be within

200 feet of the Southmost Preserve, home to one of the only two remaining large stands of native

Mexican sabal palm/Tamaulipan thornscrub stands in the United States. The preserve provides

important habitat for rare, threatened, and endangered species including the southern yellow bat,

Texas tortoise, Coue’s rice rat, black-spotted newt, and speckled racer.

         63.     Through the operation of the October 2018 waivers, the Department and its

components seek to ignore significant harm to valuable environmental and recreational

resources, including irreparable damage to native habitat, loss of federally endangered and

threatened species, and fragmentation of critical migration corridors.

         64.     The waivers would authorize construction of border barriers that would directly

destroy habitat, block migration and cross-border movement of species necessary to their

survival, degrade genetic pools, and exacerbate flooding, causing wildlife to become trapped and

drown.

         65.     Construction of the border infrastructure is imminent. Based on information and

belief, CBP has already begun conducting land surveys and has initiated several eminent domain

proceedings in areas described in the waivers.

                                 VI.   FIRST CLAIM FOR RELIEF

                  (Ultra Vires Agency Action under Section 102(c) of IIRIRA)

         66.     Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

         67.     Section 102(a) of IIRIRA, as amended, authorizes the Secretary to “take such

actions as may be necessary to install additional physical barriers and roads … in the vicinity of




                                                  22
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 24 of 37



the United States border to deter illegal crossings in areas of high illegal entry into the United

States.”

       68.     Section 102(b) of IIRIRA directs the Secretary to “construct reinforced fencing …

where fencing would be most practical and effective and provide for the installation of additional

physical barriers, roads, lighting, cameras, and sensors to gain operational control of the

southwest border” to the extent necessary “in carrying out subsection (a).”

       69.     Section 102(c)(1) of IIRIRA authorizes the Secretary to “waive all legal

requirements such Secretary … determines necessary to ensure expeditious construction of the

barriers and roads under this section.” (Emphasis added.)

       70.     As enacted in 1996, Section 102(b) of IIRIRA applied only to the border area

“[n]ear San Diego, California,” being limited to “construction along the 14 miles of the

international land border of the United States, starting at the Pacific Ocean and extending

eastward, of second and third fences, in addition to the existing reinforced fence, and for roads

between the fences.” Pub. L. No. 104-208, Div. C, § 102(b) 110 Stat. 3554.

       71.     Seventeen months after adding the waiver provision to Section 102(c) of IIRIRA

in the REAL ID Act of 2005, the Secure Fence Act of 2006 amended Section 102(b) of IIRIRA

by striking “Near San Diego, California,” and directing the Secretary to construct at “least 2

layers of reinforced fencing, the installation of additional physical barriers, roads, lighting,

cameras, and sensors” in five specific areas totaling approximately 850 miles. Pub. L. No. 109-

367 § 3, 120 Stat 2639.

       72.     Fourteen months after passing the Secure Fence Act of 2006, Section 102(b) of

IIRIRA was again amended in the DHS Appropriations Act, 2008, by removing previous

specified areas and requiring the Secretary to “construct reinforced fencing along not less than




                                                  23
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 25 of 37



700 miles of the southwest border where fencing would be most practical and effective.” Pub. L.

No. 110-161, Div. E, Title V, § 564(a), 121 Stat. 2090 (2007).

       73.     In addition, the 2008 Appropriations Act required the Secretary to “identify” and

“construct” “370 miles, or other mileage determined by the Secretary, whose authority to

determine other mileage shall expire on December 31, 2008, along the southwest border where

fencing would be most practical and effective.” Id.

       74.     Section 102(c) of IIRIRA’s waiver provision has remained unchanged by

Congress since amended by the REAL ID Act of 2005.

       75.     There is no indication that Section 102(c) of IIRIRA applies to the 2006 and

2008 amendments to Section 102(b).

       76.     Assuming, arguendo, the enlarged barrier border authorization in the 2008

IIRIRA amendments were eligible for waivers under Section 102(c), DHS has completed those

specified mandates, and the Secretary’s authority to identify and construct other mileage expired

on December 31, 2008.

       77.     Further, the purported waivers are not necessary to ensure the “expeditious”

construction of the border wall project. The Section 102(c) waiver authority has not been further

amended by Congress in the twelve years since its 2005 consideration and enactment, despite the

extensive amendments to IIRIRA section 102(b) by the 2006 Secure Fence Act and 2008

Consolidated Appropriations Act. The plain meaning of broadly allowing the waiver of any laws

determined by the DHS Secretary as necessary to ensure the “expeditious construction” under

Section 102(c) of IIRIRA was to provide the DHS Secretary with the authority to waive laws in

order to build border barriers as soon as possible after the enactment of the law (i.e., the REAL

ID Act of 2005).




                                                24
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 26 of 37



       78.     This interpretation is further supported by Congress’s subsequent establishment of

specific deadlines in its amendments to IIRIRA section 102(b) under the 2006 Secure Fence Act

and 2008 Consolidated Appropriations Act; most notably, its direction that at least 370 miles of

border barriers be constructed by December 31, 2008, and its explicit termination of the

Secretary’s authority to designate “priority areas” for such construction by that same date.

IIRIRA § 102(b)(2)(A)-(B).

       79.     Because December 31, 2008 has long since passed, the border wall projects at

issue in this complaint do not fall within the scope of the IIRIRA section 102(c) waiver

authority. The Cameron County and Hidalgo County waivers therefore are unlawful ultra vires

acts subject to review by this Court, because the waivers authorize activities that are beyond the

scope of Section 102(c) of IRRIRA’s waiver provision. For the same reason, the restrictions on

judicial review and appellate review under that subsection are inapplicable to that determination.



                           VII.    SECOND CLAIM FOR RELIEF

                       (Violation of Section 102(b)(1)(C) and the A.P.A.)

       80.     Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

       81.     Subparagraph 102(b)(1)(C) of IRRIRA requires the Secretary, prior to taking

actions to carry out IIRIRA, to

       consult with the Secretary of the Interior, the Secretary of Agriculture, States,

       local governments, Indian tribes, and property owners in the United States to

       minimize the impact on the environment, culture, commerce, and quality of life

       for the communities and residents located near the sites at which such fencing is




                                                25
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 27 of 37



       to be constructed.

       82.     Paragraph 102(c)(1) of IIRIRA authorizes the Secretary to waive all legal

requirements “[n]otwithstanding any other provision of law.” (Emphasis added.)

       83.     Subsections 102(a) and (b) are not “other provision[s] of law,” but part of the

same law as the subsection (c) waiver authority. The ability to waive other laws, to the extent

that it exists at all, thus does not apply with respect to the consultation requirement.

       84.     The restriction on judicial review in subparagraph 102(c)(2)(A) of IIRIRA applies

only to “any action undertaken, or any decision made, by the Secretary of Homeland Security

pursuant to paragraph [102(c)](1).” The restriction on judicial review to constitutional claims

thus does not apply to the consultation requirement.

       85.     The requirements of subsections 102(a) and (b), in fact, are prerequisites to the

Secretary using the waiver authority of subsection 102(c).

       86.     It is the Plaintiffs’ understanding and belief that the Secretary has not consulted

with all of the entities required by subparagraph 102(b)(1)(C) prior to issuing either the Cameron

County or Hidalgo County waivers. The Secretary opened a “public comment” period that closed

on November 6, 2018 – i.e., several weeks after the waivers were issued. Moreover, based on

information and belief, the Secretary had at that point already begun identifying areas in which it

intended to exercise eminent domain, and had already entered into a contract for construction of

border wall segments. The Secretary also did not provide information sufficient to allow the

public to submit meaningful comments.

       87.     Moreover, the waivers do not “minimize the impact on the environment, culture,

commerce and quality of life for the communities and residents located near the sites at which

such fencing is to be constructed.” IIRIRA § 102(b)(2)(C)(i).




                                                 26
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 28 of 37



       88.       The Secretary’s decisions on the Cameron County or Hidalgo County waivers are

therefore arbitrary, capricious, an abuse of discretion, ultra vires, or otherwise not in accordance

with law, and without observance of procedure required by law. 5 U.S.C. § 706(2). The

restrictions on judicial review and appellate review under section 102(c) are inapplicable to that

determination.

                             VIII.    THIRD CLAIM FOR RELIEF

                         (Violation of the U.S. Constitution, Amendment V)
                                  (Due Process and Equal Protection)
       89.       Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

       90.       The Due Process Clause of Amendment V of the U.S. Constitution provides that

“[n]o personal shall be…deprived of life, liberty, or property, without due process of law.” The

Clause incorporates an equal protection component, and prohibits racial discrimination by the

federal government. See, e.g., Washington v. Davis, 426 U.S. 229, 239, 96 S.Ct. 2040, 48

L.Ed.2d 597 (1976).

       91.       The Waivers represent an act with discriminatory intent toward Latino

immigrants, citizens, and lawful residents.

       92.       The Waivers are motivated by discriminatory animus, and result in a

discriminatory effect. Hayden v. Cty. of Nassau (“Hayden I ”), 180 F.3d 42, 48 (2d Cir. 1999).

       93.       The Waivers, as directed by the Border Fence Executive Order, are motivated by

a racially discriminatory intent or purpose, in violation of the equal protection component of the

Due Process Clause of the Fifth Amendment. The Secretary, as directed by the President’s

Executive Order, issued the waivers at least in part because of an intent to exploit racial animus




                                                  27
             Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 29 of 37



towards an identifiable group, namely, Latino immigrants, citizens, and residents, for political

purposes.

       94.     As discussed in incorporated paragraphs, above, the President’s statements and

actions prior to and following his Executive Order are indicative of this intent. The historical

background of the Waivers and sequence of events leading up to the waivers indicates invidious

purpose, and suggests that the Secretary’s proffered rationale of the necessity of expedited border

construction is pretextual.

       95.     While President Trump did not issue the waivers himself, the President was

personally and directly involved in the decision, given that the waivers were issued in response

to the President’s January 25, 2017 executive order.

       96.     The Waivers will have a discriminatory effect because they will

disproportionately impact low-income Latino colonias and border communities in the Rio

Grande Valley. These communities will bear a disproportionate economic burden from the

fragmentation of their communities and of key economic resources as a result of the waivers,

including the parks that are a cornerstone of the local economies. Further, the expedited border

militarization occurring as a result of the waivers, and the failure of DHS and its components to

consider ways to minimize impacts of the expedited border construction’s impact on quality of

life, will disproportionately affect Latino citizens and residents in these communities. Impacts

will include increasing racial hostility towards Latinos, restricting movement, impairing property

rights, and impeding access to cherished public lands and recreational areas. Latino residents’

and citizens’ freedom of movement will also be discriminatorily restricted as a result of the

waivers; Latino permanent residents and citizens fear increased interaction with border patrol in

public spaces, and will thus visit remaining public lands less frequently. Latino residents also




                                                28
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 30 of 37



will disproportionately bear the environmental impacts resulting from the Waivers, including

increased flood risk and decreased access to public lands essential to health and quality of life.

                            IX.     FOURTH CLAIM FOR RELIEF

                  (Violation of the U.S. Constitution, Art. I, § 7, Cls. 2 and 3)
                                    (The Presentment Clauses)
       97.      Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

       98.      Section 102(c)(1) of IIRIRA, as amended, provides the Secretary “authority to

waive all legal requirements such Secretary, in such Secretary’s sole discretion, determines

necessary to ensure expeditious construction of the barriers and roads” in the vicinity of the

United States border.

       99.      The Secretary’s Hidalgo County and Cameron County waivers, issued pursuant to

Section 102(c)(1) of IIRIRA, as amended, abrogate twenty-eight enacted federal statutes and an

undetermined number of “federal, state, or other laws, regulations and legal requirements of,

deriving from, or related to the subject of” those statutes.

       100.     Under Article I, Section 7, Clause 2 of the U.S. Constitution, “Every Bill which

shall have passed the House of Representatives and the Senate, shall, before it become a Law, be

presented to the President of the United States.”

       101.     Under Article I, Section 7, Clause 3 of the U.S. Constitution, “Every Order,

Resolution, or Vote to which the Concurrence of the Senate and House of Representatives may

be necessary (except on a question of Adjournment) shall be presented to the President of the

United States; and before the Same shall take Effect, shall be approved by him, or being

disapproved by him, shall be repassed by two thirds of the Senate and House of

Representatives.”




                                                 29
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 31 of 37



       102.     Section 102(c)(1) of IIRIRA, as interpreted by the Secretary, provides the

Secretary de facto repeal authority, allowing her to nullify validly enacted statutes without

passing both the Senate and House of Representatives and without being presented to the

President, including statutes that fall entirely outside the DHS Secretary’s lawful scope of

authority or the expertise of DHS.

       103.     The Secretary’s interpretation of Section 102(c)(1) of IIRIRA is unconstitutional

as it violates the lawmaking procedures set forth in the Presentment Clauses expressed in Article

I, Section 7, Clauses 2 and 3 of the U.S. Constitution.

       104.     The Secretary’s Cameron County and Hidalgo County Waivers made pursuant to

Section 102(c)(1) of IIRIRA violate the lawmaking procedures set forth in the Presentment

Clauses expressed in Article I, Section 7, Clauses 2 and 3 of the U.S. Constitution.

                                 X.   FIFTH CLAIM FOR RELIEF

                 (Violation of the U.S. Constitution, Art. I, § 1 and Art. II § 1)
                                      (Nondelegation Doctrine)
       105.     Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

       106.     Article I, Section 1 if the U.S. Constitutions vests “[a]ll legislative Powers herein

granted … in a Congress of the United States.”

       107.     “This text permits no delegation of those powers.” Whitman v. Am. Trucking

Ass’ns, 531 U.S. 457, 472 (U.S. 2001).

       108.     Article II, Section 1 of the Constitution provides: “The executive Power shall be

vested in a President of the United States of America.”

       109.     Section 102(c) of IIRIRA is an unconstitutional delegation of legislative power to

an officer of the executive branch, in violation of Article I, Section 1 of the U.S. Constitution and




                                                 30
               Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 32 of 37



the doctrine of Separation of Powers fundamental to our constitutional system, because it

delegates to the Executive Branch the legislative power to waive applicability of federal laws.

Further, Section 102(c), which allows the Secretary to waive, in her “sole discretion,” those laws

she deems “necessary to ensure expeditious construction” of the border wall, lacks an intelligible

principle, in contravention of the Nondelegation Doctrine.

        110.     The Secretary’s Cameron County and Hidalgo County waivers made pursuant to

Section 102(c)(1) of IIRIRA are an unconstitutional exercise of legislative authority by an officer

of the executive branch, in violation of the lawmaking procedures set forth in the Presentment

Clauses expressed in Article I, Section 7, Clauses 2 and 3 of the U.S. Constitution, and in

violation of Article I, Section 1 of the U.S. Constitution and the doctrine of Separation of Powers

fundamental to our constitutional system.

                                 XI.   SIXTH CLAIM FOR RELIEF

           (Violation of the U.S. Constitution, Art. III,; amend. I, Right to Petition;
                            amend. X; and amend. V, Due Process)
                                          (Judicial Power)
        111.     Plaintiffs re-allege and incorporate by reference all the foregoing paragraphs as

though fully set forth herein.

        112.     Section 102(c)(2)(A) of IIRIRA, as amended, restricts judicial review. The clause

reads in full:

        (2) Federal court review. –

                 (A) In general. – The district courts of the United States shall have

        exclusive jurisdiction to hear all causes or claims arising from any action

        undertaken, or any decision made, by the Secretary of Homeland Security

        pursuant to paragraph (1). A cause of action or claim may only be brought




                                                  31
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 33 of 37



       alleging a violation of the Constitution of the United States. The court shall not

       have jurisdiction to hear any claim not specified in this subparagraph.

                (B) Time for filing of complaint. – Any cause or claim brought pursuant to

       subparagraph (A) shall be filed not later than 60 days after the date of the action

       or decision made by the Secretary of Homeland Security. A claim shall be barred

       unless it is filed within the time specified.

                (C) Ability to seek appellate review. – An interlocutory or final judgment,

       decree, or order of the district court may be reviewed only upon petition for a writ

       of certiorari to the Supreme Court of the United States.

       113.     Section 102(c)(2)(A) of IIRIRA, as amended, seeks both to wrest concurrent

jurisdiction from state courts by giving federal district courts “exclusive jurisdiction” over all

claims, and to eliminate significant aspects of that “exclusive jurisdiction” by purporting to

eliminate the federal district court’s power to hear non-constitutional claims.

       114.     Article III, Section 1 of the U.S. Constitution vests “[t]he judicial Power of the

United States … in one supreme court.”

       115.     Article III, Section 2 of the U.S. Constitution provides: “The judicial Power shall

extend to all Cases, in Law and Equity, arising under this Constitution, the Laws of the United

States, and Treaties made, or which shall be made, under their Authority.”

       116.     Section 102(c)(2)(A) of IIRIRA, as amended, is an unconstitutional, ultra vires

legislative infringement of the judicial power expressed in Article III, Sections 1 and 2 of the

U.S. Constitution and the doctrine of Separation of Powers fundamental to our constitutional

system.




                                                 32
              Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 34 of 37



       117.     By purporting to eliminate judicial review of non-constitutional claims, Section

102(c)(2)(A) of IIRIRA also violates the First Amendment’s right to “petition the Government

for a redress of grievances.”

       118.     Similarly, Section 102(c)(2)(A) of IIRIRA, as amended, violates the Tenth

Amendment of the Constitution by purporting to remove the concurrent jurisdiction of the state

courts over non-constitutional federal challenges but then failing to provide an adequate federal

judicial forum for such claims.

       119.     Section 102(c)(2)(A) of IIRIRA, as amended, also violates Fifth Amendment Due

Process by attempting to deprive Plaintiffs and all other citizens of the United States from

accessing any court to raise non-constitutional challenges to the Secretary’s actions under

Section 102. Adequate access to the Courts is a protectable right and interest under the

Constitution; Section 102(c)(2)(A) of IIRIRA, as amended, purports to deprive Plaintiffs of that

right; and the deprivation was without due process for all the reasons articulated herein.

                                  XII.   PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:

       a.       Declare that the Department’s attempt to waive all other laws in conjunction with

                border wall construction in the Cameron County and Hidalgo County waivers are

                unlawful ultra vires acts;

       b.       Declare that the failure to consult with appropriate entities prior to issuing the

                waivers is an unlawful ultra vires act;

       c.       Declare that the Secretary’s failure to consult with appropriate entities to

                “minimize the impact on the environment, culture, commerce, and quality of life




                                                  33
           Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 35 of 37



             for the communities and residents located near the sites at which such fencing is

             to be constructed,” was arbitrary and capricious;

      d.     Declare that the Waivers violate the Fifth Amendment of the U.S. Constitution;

      e.     Declare that subparagraph (c)(1) of Section 102 of IRRIRA, as amended, is

             unconstitutional and void;

      f.     Declare that subparagraph (c)(2)(A) of Section 102 of IIRIRA, as amended, is

             unconstitutional and void;

      g.     Enjoin Defendants from constructing any border wall, fence, or other barrier, and

             any related road or infrastructure, in the vicinity of the United States and Mexico

             border in Hidalgo and Cameron Counties, unless and until Defendants come into

             compliance with all laws that would apply without the unlawful waivers;

      h.     Award Plaintiffs their costs and reasonable attorney fees in this action; and,

      i.     Grant such other and further relief as the Court may deem just and proper.




DATED: December 7, 2018

                                                   Respectfully submitted,



                                                   /s/ Zachary Fabish

                                                   Zachary M. Fabish (DC# 986127)
                                                   Senior Attorney
                                                   Sierra Club
                                                   50 F Street, NW - 8th Floor
                                                   Washington, DC 20001
                                                   (202) 675-7917
                                                   (202) 547-6009 (fax)
                                                   zachary.fabish@sierraclub.org




                                              34
Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 36 of 37



                                s/ Susan L. Williams

                                Susan L. Williams (DC#1006972)
                                Staff Attorney
                                Sierra Club
                                1536 Wynkoop St. Suite #200
                                Denver, CO 80202
                                Tel: (303) 454-3358
                                E-mail: laurie.williams@sierraclub.org

                                Attorney for Plaintiff s




                           35
            Case 1:18-cv-02877 Document 1 Filed 12/07/18 Page 37 of 37



                                 CERTIFICATE OF SERVICE

       I, Susan L Williams, declare as follows:

I hereby certify that on this 7th day of December, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all

registered CM/ECF users.

Executed on December 7, 2018.

                                              /s/ Susan L Williams

                                              Susan L Williams




                                                36
